

Leo Contracted a $25 Million Contract


Hanwha promised to sell 5,000 units of Leo’s e-Box in Europe


Las Vegas, Nevada, January 3 , 2012.  Leo Motors, Inc. (OTCQB:LEOM) made a
substantial contract with Hanwha Corporation (http://www.hanwhacorp.co.kr) Leo
appointed Hanwha as an exclusive distributor of e-Box in Europe. And as an
exclusive distributor, Hanwha guaranteed minimum 5,000 units of e-Box amounting
to approximately $25 million.


Hanwha is subsidiary of Hanwha group which ranks top 10 business conglomerates
in Korea. It is actively investing in solar energy businesses.


According to Mr. John Lee, CEO of Leo Motors, “with this contract, Leo will
supply 5,000 units of e-Box per annum, and this will make sales of $100 million.
We upgraded our existing e-Box for safer and higher power storage.”


About Leo Motors


LEO MOTORS is a US public company based outside of Seoul, Korea, engaged in the
development, manufacture and sale of Electric Vehicle (EV) power trains and
components.  Leo has developed many original EV power trains and has converted
many models of existing internal combustion engine (ICE) vehicles into EVs,
including scooters, motorcycles, highway speed sedans, buses and trucks.  Leo
Motors has also developed Zinc Air Fuel Cell Generator (ZAFCG) which will free
EV’s from range limitation with zero emissions.


Mike King
Princeton Research, Inc.
(702) 650-3000


Forward-Looking Statement


This press release includes “forward-looking statements” within the meaning of
Section 27A of the Securities Act of 1933, as amended, and Section 21E of the
Securities Exchange Act of 1934, as amended. In addition to statements which
explicitly describe such risks and uncertainties, readers are urged to consider
statements labeled with the terms “believes,” “belief,” “expects,” “intends,”
“anticipates,” “will,” or “plans” to be uncertain and forward looking. The
forward-looking statements contained herein are also subject generally to other
risks and uncertainties that are described from time to time in the company’s
reports and registration statements filed with the Securities and Exchange
Commission.


Source: Leo motors



